Citation Nr: 0030203	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  96-30 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from March 1969 until November 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran appealed a rating decision of the New York, New York, 
RO.  However, he relocated to Florida and this case was 
transferred to the St. Petersburg, Florida, RO.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his period of military service.

2.  The record does not contain credible supporting evidence 
of the occurrence of the claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
PTSD.  He claims that he experienced stressors during his 
tour of duty, and that those stressors brought on his 
currently diagnosed PTSD.  The symptoms include nightmares, 
outburst of angers, irritability, decreased concentration, 
increased anxiety, hypervigilance, exaggerated startle 
response, sense of foreshortened future and flashbacks.  

Precedent holdings of the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court) have provided guidance for the adjudication of 
claims for service connection for PTSD.  See e.g. Suozzi v. 
Brown, 10 Vet. App. 307 (1997); Cohen v. Brown, 10 Vet. App. 
128 (1997) and Moreau v. Brown, 9 Vet. App. 389 (1996).  
Service connection for PTSD requires (1) A current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen, 10 Vet. App. at 138 (citing 38 C.F.R. § 3.304(f)).  
Moreover, 38 C.F.R. § 3.304(f) was revised in June 1999. 

For the purposes of establishing service connection, a 
stressor is a traumatic event (1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and (2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  If the claimed in-
service stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in- service stressor. Id.

In this case, reports of VA examinations contain diagnoses of 
PTSD.  This diagnosis is based on the veteran's recitation of 
experiences during military service in Vietnam.  The 
veteran's claim must fail, however, as the record does not 
contain credible supporting evidence that the claimed in-
service stressor actually occurred.

The medical evidence of record includes September 1995 and 
October 1998 VA examination reports that contain various 
psychiatric diagnoses, including PTSD.  In addition, VA 
hospitalization records dated between October 1995 and 
January 1996 and private records dated in 1998 include 
diagnoses of PTSD.  The Board has the duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  The Board finds that the medical 
evidence favoring the veteran's claim was based predominantly 
on the history provided by the veteran, which has been found 
to be unreliable.  When a medical opinion relies at least 
partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Likewise, medical statements, which accept 
a veteran's reports as credible and relate his PTSD to events 
experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  This is mainly in light of the fact that 
the history recorded by the examiner, as reported by the 
veteran, is not verified by the service records, as discussed 
below. 

The Board must address the question of whether the veteran 
experienced stressors in service.  The question of whether 
the appellant was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers have done so.  Wood v. Derwinski, 1 Vet. App. 190 
(1991) (affirmed on reconsideration, 1 Vet. App. 406 (1991)).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The claimant's assertions that he "engaged in combat with the 
enemy" are not sufficient, by themselves, to establish this 
fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
"engaged in combat with the enemy." 

Review of the record reflects that the veteran's DD Form 214 
(Report of Transfer or Discharge), contains no reference to 
any combat citations.  Likewise, the administrative records 
now on file do not show that the veteran was entitled to 
receive the Purple Heart Medal, the Combat Action Ribbon, or 
other awards or decorations appropriate to his branch of 
service denoting participation in combat with the enemy.  
Service administrative records relate that he served in the 
Republic of Vietnam from November 1969 to November 1970.  He 
received the Good Conduct Medal, Vietnam Service Medal and 
Vietnam Campaign Medal.  His duties included aircraft 
maintenance apprentice, tool room keeper, and aircraft 
turbine repairman.  He served with the 398th Trans. Det., 11th 
ACR USARPAC.  His campaign involvement was listed as 
"unnamed campaign."  

The record does not reflect that the veteran received any 
awards or decorations for valor, combat experience or combat 
injuries; nor is there any other evidence of record that he 
participated in active combat.  Where a veteran-claimant did 
not serve in combat or the stressor is not related to combat, 
his lay testimony, by itself, will not be enough to establish 
the occurrence of the alleged stressor.  See West (Carleton) 
v. Brown, 7 Vet. App. 70, 76 (1994); see also Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record must 
contain evidence that corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f); see also VA Adjudication Procedure 
Manual M21-1, Part VI,  11.38.

In this regard, while the veteran's reported combat related 
stressors, it should be pointed out that the veteran's 
statements have not been verified.  In October 1994, the 
veteran reported his inservice stressors.  He indicated that 
he was a helicopter repairmen stationed at "Long Binh and 
Long Binh [illegible]."  He was required to enter the combat 
zone at any time to repair helicopters.  He was unable to 
give specific dates and times because it was " so 
constantly."  In a statement received in March 2000, the 
veteran indicated that he flew to Cambodia and Saigon.  He 
also flew from "Long Binh to Quan Loui."  Service records 
have not verified this.  

The RO determined that the veteran's statements were 
insufficient in detail to permit the USASCRUR to corroborate.  
His statements were general in terms and he did not provide 
specific names of casualties witnessed; names, dates and 
places of specific situations where he witnessed casualties; 
or dates, names or places of specific campaigns or battles 
which placed him in imminent danger.  Therefore, I find that 
that his statements are of limited probative value.

Accordingly, the Board finds that, as to the veteran's combat 
related claimed in-service stressors, the veteran's service 
personnel records and service medical records are negative 
for any corroborating or supportive evidence of such 
stressors.  Instead, the Board notes that the veteran's 
service personnel records and service medical records are 
unremarkable.  Furthermore, all of the veteran's own 
statements within the record regarding the occurrence of the 
stressors are unverifiable or lack significant detail so that 
they are not subject to verification.  Because of this lack 
of detail, the Board finds the veteran's statements are not 
credible.  Moreover, as the claimed stressors are not combat-
related, there must be some evidence, other than the 
veteran's account, to verify the stressor.  "There must also 
be evidence establishing the occurrence of the stressor[; 
and] an opinion by a mental health professional based on a 
post service examination of the veteran cannot be used to 
establish th[is]."  Cohen, at 145.  See also Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).  Consequently, the 
Board finds that the record does not contain credible 
supporting evidence that the claimed inservice stressor 
actually occurred as contemplated by the Court in Cohen.  
Therefore, the preponderance of the evidence is against a 
claim for service connection for PTSD.  


ORDER

Service connection for PTSD is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

